Response to Amendment
1.	This office action is in response to the amendment of 6/18/2021.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1, 3, 4, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderwees et al.
Vanderwees et al. discloses a heat transfer assembly comprising:  a first plate 14 having a first side and a second side (see mark-up Fig. 4 below); a second plate 12 having a third side and a fourth side (see marked-up Fig. 4 below), the third side attached to the first side which defines a sealed chamber 10 between the first and second plates, the fourth side having an accommodating portion (surface 20) that is in direct thermal contact with a heat source 26; and an engaging unit 2 extending outward from the fourth side adjacent to the accommodating portion (since plate 14 is adjacent to an inner wall of the engaging unit 2, see mark-up Fig. 1 below) and receiving the heat source 26.   Vanderwees et al. does not disclose the engaging unit contacting unit, however, such an arrangement would have involved a mere change in the location of a device, which is generally recognized as being within the level of ordinary skill in the art when the device will still carry out its intended functions with the arrangement.  In this case, the heat source 26 could be relocated to an edge of plate 12 to contact an inner surface of the engaging unit 2, and the device will still carry out intended functions with this arrangement.
Regarding claim 3, a capillary wick 16 is formed on the third side relative the sealed chamber in which the wick has a mesh structure [0052] as recited in claim 4.  Regarding claim 11, the engaging unit 2 has first, second, third and fourth engaging parts (the inside surfaces of the four verticals walls of unit 2), and the heat source is stuck in the engaging parts (because the heat source is within the four walls).

.

    PNG
    media_image1.png
    381
    781
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    777
    871
    media_image2.png
    Greyscale

2 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderwees et al. in view of Patel et al.
Patel et al. teaches a heat exchanger having a hydrophilic coating for corrosion resistance (Abstract).
It would have been obvious to one having ordinary skill in the art the time the invention was made to have modified the device of Vanderwees et al. by providing a hydrophilic coating to the first side for corrosion resistance as taught by Patel et al.
5.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderwees et al. in view of Yu et al.
Regarding claim 5, Yu et al. teaches forming wicks by electrochemical deposition (Claim 1 of Yu et al.) in order to form a wick having excellent capillary structure [0007].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the wick by electrochemical deposition as taught by Yu et al. for the stated reason, wherein the material for the electrochemical deposition is copper as recited in claims 6 and 7.
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderwees et al.
Vanderwees et al. also discloses in the apparatus various plates 12 and 14 being constructed of stainless steel for strength.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have also formed the first and second plates of stainless steel due to the strength of stainless steel as has been taught by Vanderwees et al.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderwees et al.
Vanderwees et al. also discloses in the apparatus various plates 12 and 14 being fixed together by welding.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have also welded the engaging unit to the second plate since the concept of welding plates together has been taught by Vanderwees et al.
Allowable Subject Matter
s 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments have been considered but are moot because of the new grounds of rejection.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763